In re Carter, J. Norris; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. G, No. 7595-08; to the Court of Appeal, Third Circuit, No. KW 08-01889.
Granted. Based on the showing made by applicant, J. Norris Carter, the ruling of trial court is reversed and the case is remanded with instructions to refer the motion to recuse to another judge for hearing. See La.C.Cr.P. art. 674.
VICTORY, J., would deny the writ.
KNOLL, J., would deny the writ.
WEIMER, J., would deny the writ.